Citation Nr: 0506331	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  03-22 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right eye 
disability.

2.  Entitlement to an initial disability rating in excess of 
10 percent for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION


The veteran served on active duty from September 1982 to June 
1986, and from March 1989 to December 1997.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The RO, in relevant part, granted 
a 10 percent disability rating for status post medial 
meniscectomy of the right knee with traumatic arthritis, 
effective September 3, 2002; and denied service connection 
for pinguecula of the right eye.  The veteran timely 
perfected an appeal of these determinations to the Board.  

In a July 2003 rating decision, the RO changed the effective 
date of service connection for the veteran's right knee 
disability to December 7, 1997, the day after separation from 
service.  Thus, the issues are as listed on the title page.

In December 2004, the veteran testified before the 
undersigned Veterans Law Judge at a video-conference Board 
hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The veteran contends, in essence, that he has a right eye 
disability that was incurred in or aggravated by service.  He 
asserts that his current right eye disability is due to 
exposure to paint and related solvents in service.  The 
veteran also contends, in essence, that his service-connected 
right knee disability is more disabling than currently 
evaluated.  He asserts that he has instability of the knee.  

Regarding the claim for a right eye disability, the Board 
notes that the RO denied the claim, stating that pinguecula 
is considered a congenital or developmental defect which is 
unrelated to military service and is not subject to service 
connection.  The Board notes that the determination that a 
disorder is a congenital or developmental defect is 
necessarily a medical one, and the RO has failed to provide 
supporting medical evidence.  In addition, the Board notes 
that the veteran's service medical records show that he was 
treated for his right eye on numerous occasions and reflect 
findings of pterygium, dry eye, pinguecula, SPK (superficial 
punctuate keratitis), and extropion.  Furthermore, the Board 
notes that his service personnel records show that he worked 
with paint and solvents and indicate the use of goggles and a 
respirator.  Moreover, a February 1998 VA exam and a June 
2003 VA treatment note continue to show pinguecula of the 
right eye.  Thus, the RO should schedule the veteran for a VA 
ophthalmologic exam to determine the nature, extent, and 
etiology of any current right eye disability, to include 
pinguecula.  The attention of the examiner should be directed 
to the service medical records, which contain relevant 
information pertaining to the veteran's right eye.

With respect to the service-connected right knee disability, 
the veteran testified at the December 2004 Board hearing that 
he had undergone a VA exam on December 7, 2004.  The Board 
observes that this exam was conducted in conjunction with 
pending claims for a total disability rating based on 
individual unemployability and service connection for Gulf 
War syndrome.  The veteran indicated that the examiner 
evaluated his service-connected right knee disability.  A 
report of this exam is not of record.  In this regard, the 
Board observes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the RO should 
obtain and associate with the claims file the report of the 
December 7, 2004, VA exam.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain and associate 
with the claims file the report of the 
December 7, 2004, VA exam.

2.  The RO should schedule the veteran 
for a VA ophthalmologic exam to determine 
the nature, extent, and etiology of any 
right eye disability found, to include 
pinguecula.  The veteran's claims file, 
to include a copy of this Remand, should 
be made available to and reviewed by the 
examiner.  The exam report should reflect 
that such review was accomplished.  All 
indicated tests should be performed and 
all findings should be reported in 
detail.  Based on exam findings, medical 
principles, and historical records, 
including service medical records, the 
examiner is asked to address the 
following:

(A)  The examiner should list all current 
right eye disabilities.

(B)  For each right eye disability found, 
the examiner should state whether it is a 
congenital or developmental defect, or a 
congenital or developmental disease.

(C)  If the disability is a congenital or 
developmental disease, the examiner 
should state whether there is evidence of 
any superimposed injury to the right eye 
during service or evidence of an increase 
in severity beyond the natural 
progression of the disease during 
service.

(D)  If the disability is not congenital 
or developmental, the examiner should 
state whether it is at least as likely as 
not that the disability is related to the 
veteran's period of service, to include 
the in-service findings of pterygium, dry 
eye, pinguecula, SPK, and extropion, or 
any exposure to paint and associated 
solvents.

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.

3.  Thereafter, the RO should 
readjudicate the issues of entitlement to 
service connection for a right eye 
disability, to include pinguecula; and 
entitlement to an initial disability 
rating in excess of 10 percent for a 
right knee disability.  

4.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case that 
summarizes the pertinent evidence and 
reflects the reasons and bases for the 
decision reached.  The veteran and his 
representative should be afforded an 
appropriate opportunity for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



